DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the invention of group I comprising claims 49-59 in the reply filed on May 27, 2021 is acknowledged. Claims 60-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. Claims 49-59 are present for examination.
Furthermore Applicant also made species elections, without traverse. The following species election was made as it pertains to claims 49-59.
The clinical goal is visualizing the first protein SEQ ID NO: 9 as a first tagged protein and SEQ ID NO: 10 as a first peptide probe indicate streptavidin as a tag per claim 61. Applicants elect a fluorescent small molecule as a first label per claim 51. Furthermore applicants elected pcDNA™3.1 as an expression vector to encode SEQ ID NO: 10 as the first peptide probe. The expression vector comprises a second nucleotide encoding SEQ ID NO: 9 as a protein of interest, one type of expression vector/probe composition comprising a first expression vector and a first peptide probe and elected SEQ ID NO: 10 as the first peptide probe.

Priority
	Acknowledgement is made for this application which is a 371 national stage application of PCT/US2017/60609 filed on 11/08/2017 and claims the benefit of U.S. Provisional Application No. 62/419,285, filed 11/08/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2019 .The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
49. (Replace) A method of visualizing a first protein of interest within a cell, the method comprising:
(a) expressing a first tagged protein of interest in the cell, said first tagged protein of interest comprising the first protein of interest and a first polypeptide comprising SEQ ID NO: 9, or SEQ ID NO: 10;
(b) contacting the first tagged protein of interest with a first peptide probe, said first peptide probe comprising a label and a second polypeptide selected from SEQ ID NO: 9 if the first tagged protein of interest comprises SEQ ID NO:10; and SEQ ID NO:10 if the first tagged protein of interest comprises SEQ ID NO:9; and
(c) visualizing the first label, thereby visualizing the first protein of interest.


Claim 53. Cancel


54. (Replace). The method of claim 49, further comprising visualizing a second protein of
interest wherein:
(a) visualizing the second protein of interest comprises immunolabeling, expression of

	(b) visualizing the second protein of interest comprises expressing a second tagged
protein of interest comprising the second protein of interest and a second polypeptide selected
from SEQ ID NO: 9, or SEQ ID NO: 10;
	contacting the second tagged protein of interest with a second peptide probe comprising a label and a second polypeptide selected SEQ ID NO: 9 if the second tagged protein of interest comprises SEQ ID NO: 10; or SEQ ID NO: 10 if the second tagged protein of interest comprises SEQ ID NO: 9; and visualizing the second label, thereby visualizing the second protein of interest; provided that the first label and the second label are distinguishable from one another and provided that the first polypeptide is different from the second polypeptide.


Cancel: Claims 53, 60-68. 

Conclusion: Claims 49-52, 54-59 are allowed.


REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The closest prior art appears to be by Tsutsumi et al (Fluorogenically Active Leucine Zipper Peptides as Tag-Probe Pairs for Protein Imaging in Living Cells, Angewandte Chemie, 28 October 2009, Vol. 48, No. 48, pages 9164-9166 (1-3)). 
	Tsutsumi teaches a method of visualizing a first protein of interest within a cell, the method comprising expressing a first tagged protein of interest in the cell, said first tagged protein of interest comprising the first protein of interest and a first polypeptide and contacting the first tagged protein of interest with a first peptide probe, said first peptide probe comprising a 
	However, Tsutsumi does not teach expressing a first tagged protein of interest in the cell, said first tagged protein of interest comprising the first protein of interest and a first polypeptide specifically comprising SEQ ID NO: 9 or SEQ ID NO: 10; contacting the first tagged protein of interest with a first peptide probe, said first peptide probe comprising a label and a second polypeptide of SEQ ID NO: 10 if the first tagged protein of interest comprises SEQ ID NO: 9; SEQ ID NO: 9 if the first tagged protein of interest comprises SEQ ID NO: 10.
To form this determination the Office has relied on the holdings of: In re Deuel, 51 F.3d 1552, 1558-59, 34 USPQ2d 1210, 1215" (Fed. Cir. 1995); and In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir.1993). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant publication: WO 2007/062466 A1 teaches a method for detecting a target molecule (protein of interest) said method comprising contacting a sample putatively comprising said target molecule with a pair of demibodies wherein each demibody comprises first, second and third portions wherein said first portions are capable of interacting with a target molecule specific epitope, said second portions comprise distinct reporter molecules or complementary nonfunctional portions of a single reporter molecule and said third portions are complementary binding pairs wherein upon binding of the individual demibodies to the two epitopes, the binding pairs (leucine zippers) combine enabling the reporter molecules to provide a combined signal or to reconstitute a single reporter molecule. However WO 2007/062466 A1 does not specifically teach a first protein of interest and a first polypeptide comprising SEQ ID NO: 9 or SEQ ID NO: 10, contacting the first tagged protein of interest with a first peptide probe, said first peptide probe comprising a label and a second polypeptide selected from SEQ ID NO: 9 if the first tagged protein of interest comprises SEQ ID NO: 10; SEQ ID NO: 10 if the first tagged protein of interest comprises SEQ ID NO: 9.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	February 5, 2022